SOMMERVILLE, J.
Relator, Dillard, filed a third opposition in this case, claiming a privilege on the proceeds of the sale of certain cotton seized and sold by the sheriff of the Fourth -judicial district court for the parish of Union, in executing the judgment rendered in favor of plaintiff and against defendant. Opponent’s claim was for $21.85, and the district judge dismissed the opposition ex proprio motu, on the ground that the amount was below the jurisdictional limit of the district court.
The court erred. The plaintiff claimed a *21privilege on the proceeds of sale resulting from a writ of attachment he had caused to be issued in the cause; third opponent claimed a ranking privilege bn the cotton attached because of advances made by him to defendant to make the crop of cotton. They were both judgment creditors, with privileges resulting from writs in several suits. In such case article 126, O. P., provides that:
“Whenever a conflict of privileges arises between different creditors, all the suits and claims shall be transferred to the court, by whose mandate the property on which the privilege or right of mortgage is to be exercised, was first served on mesne process, or definitive execution; and said court shall proceed to class said privileges and rights of mortgage according to their rank and dignity, in a summary manner, after notifying aÜ parties interested.” G. P. arts. 397, 401.
It is ordered, adjudged, and decreed that the judgment rendered herein dismissing the third opposition of S. J. Dillard on the ground that the court was without jurisdiction be reversed and set aside, and that a writ of mandamus issue herein, directed to the Honorable J. B. Holstead, judge of the Fourth judicial district court for the parish of Union, ordering and commanding him to proceed regularly with the trial of said third opposition.